Pee Curiam:
The contemplated arbitration was between two foreign corporations, under a statute of Great Britain. New York happens to be-the place specified, in the contract for the submission. But all questions as to the regularity or validity of the proceedings are -to be determined by the English Court of Queen’s Bench. The parties have contracted for the exclusive action of that court, under what is known as the Common Law Procedure Act of 1854. Erom this there can be no deviation. Any interference on our part would be subversive of the contract, and an unwarrantable intrusion, into matters without our jurisdiction.
Again, there is no ground for an injunction. For, if Mr. Buckley’s appointment as arbitrator was unwarranted, the award will be a nullity, and the English court will refuse to execute it. If, on the other hand, the appointment was valid, we certainly should not attempt to stop the arbitrators in the due performance of their functions.
The order was right and should be affirmed, with $10 costs, and. the disbursements of the appeal.
Present — Davis, P. J., Brady and Barrett, JJ.
Order affirmed, with $10 costs, and disbursements.